Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Daniel Gross on 5/23/22.


The application has been amended as follows:
 
(Currently Amended) A method comprising:
displaying, in real-time, content to a user, wherein the content is displayed to the user in a page, wherein the content is displayed by a content serving system, wherein the content comprises at least an article, wherein the article is a content article composed of written content, that is owned by a publisher, wherein the article is different than an advertisement linking to an advertised page, wherein the content serving system is configured to display the content in the page using a template selected from multiple alternative templates, each template of which comprises different design features of the page, wherein said displaying the content to the user comprises:
identifying user-related data of the user and real-time factors, wherein the user-related data comprises a number of clicks by the user on an element in the page over time, wherein said identifying comprises collecting, over-time, the user-related data and data pertaining to the real-time factors;
analyzing the user-related data and the data pertaining to the real-time factors collected over time, in order to determine correlations between the number of the clicks of the user, the real-time factors, and template parameters;
obtaining a selection of a selected template from the multiple alternative templates, wherein the selection is determined based on the user-related data and the real-time factors, wherein the selection is determined based on the correlations, wherein the selected template defines a modification of a content element of the article, wherein the modification comprises at least one of:
a modification of a size of the content element of the article, 
a modification of a placement of the content element of the article,
a modification of a body text attribute of the content element of the article, and 
a modification of a heading attribute of the content element of the article; and
displaying the content to the user using the selected template, wherein said displaying the content comprises adapting the design features of the page by modifying the content element according to the selected template.
(Cancelled)
(Previously Presented) The method of Claim 1, wherein the template replaces a previous template that was previously used to display the content. 
(Previously Presented) The method of Claim 1, wherein the real-time factors comprise at least one of: a time of day, a day of a week, a geographical location of the user, and a traffic referring source. 
(Previously Presented) The method of Claim 1, wherein the page comprises a web page, wherein the content is displayed on the web page.  
(Previously Presented) The method of Claim 1, wherein the content is displayed on a web page of a content owner and includes the content element, wherein the content element is owned by an entity other than the content owner.  
(Cancelled) 
(Currently Amended) A system being configured to perform:
displaying, in real-time, content to a user, wherein the content is displayed to the user in a page, wherein the content is displayed by a content serving system, wherein the content comprises at least an article, wherein the article is a content article composed of written content, that is owned by a publisher, wherein the article is different than an advertisement linking to an advertised page, wherein the content serving system is configured to display the content in the page using a template selected from multiple alternative templates, each template of which comprises different design features of the page, wherein said displaying the content to the user comprises:
identifying user-related data of the user and real-time factors, wherein the user-related data comprises a number of clicks by the user on an element in the page over time, wherein said identifying comprises collecting, over-time, the user-related data and data pertaining to the real-time factors;
analyzing the user-related data and the data pertaining to the real-time factors collected over time, in order to determine correlations between the number of the clicks of the user, the real-time factors, and template parameters;
obtaining a selection of a selected template from the multiple alternative templates, wherein the selection is determined based on the user-related data and the real-time factors, wherein the selection is determined based on the correlations, wherein the selected template defines a modification of a content element in the page, wherein the modification comprises at least one of:
a modification of a size of the content element in the page, 
a modification of a placement of the content element in the page,
a modification of a body text attribute of the content element in the page, and 
a modification of a heading attribute of the content element in the page; and
displaying the content to the user using the selected template, wherein said displaying the content comprises adapting the design features of the page by modifying the content element according to the selected template.
(Previously Presented) The system of Claim 8 further comprising the content serving system. 
(Previously Presented) The system of Claim 9, wherein the template replaces a previous template that was previously used to display the content. 
(Previously Presented) The system of Claim 9, wherein the real-time factors comprise at least one of: a time of day, a day of a week, a geographical location of the user, and a traffic referring source. 
(Previously Presented) The system of Claim 9, wherein the page comprises a web page, wherein the content is displayed on the web page.  
(Previously Presented) The system of Claim 9, wherein the content is displayed on a web page of a content owner and includes the content element, wherein the content element is owned by an entity other than the content owner.  
(Cancelled)
(Currently Amended) A non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to:
display, in real-time, content to a user, wherein the content is displayed to the user in a page, wherein the content is displayed by a content serving system, wherein the content comprises at least an article, wherein the article is a content article composed of written content, that is owned by a publisher, wherein the article is different than an advertisement linking to an advertised page, wherein the content serving system is configured to display the content in the page using a template selected from multiple alternative templates, each template of which comprises different design features of the page, wherein said display the content to the user comprises:
identifying user-related data of the user and real-time factors, wherein the user-related data comprises a number of clicks by the user on an element in the page over time, wherein said identifying comprises collecting, over-time, the user-related data and data pertaining to the real-time factors;
analyzing the user-related data and the data pertaining to the real-time factors collected over time, in order to determine correlations between the number of the clicks of the user, the real-time factors, and template parameters;
obtaining a selection of a selected template from the multiple alternative templates, wherein the selection is determined based on the user-related data and the real-time factors, wherein the selection is determined based on the correlations, wherein the selected template defines a modification of a content element in the page, wherein the modification comprises at least one of:
a modification of a size of the content element in the page, 
a modification of a placement of the content element in the page,
a modification of a body text attribute of the content element in the page, and 
a modification of a heading attribute of the content element in the page; and
displaying the content to the user using the selected template, wherein said displaying the content comprises adapting the design features of the page by modifying the content element according to the selected template.
(Previously Presented) The non-transitory computer readable storage medium of Claim 15, wherein the real-time factors comprise at least one of: a time of day, a day of a week, a geographical location of the user, and a traffic referring source. 
(Previously Presented) The non-transitory computer readable storage medium of Claim 15, wherein the page comprises a web page, wherein the content is displayed on the web page.  
(Previously Presented) The non-transitory computer readable storage medium of Claim 15, wherein the content is displayed on a web page of a content owner and includes the content element, wherein the content element is owned by an entity other than the content owner.  
(Previously Presented) The method of Claim 1, wherein the content serving system is configured to obtain the article from a content owner, wherein the page comprises the advertisement, wherein the advertisement is served by an ad serving system.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6,8-13,15-19 are allowed.
Applicant invention is a continuation case of 15/376566 which is patent 10,719855. The instant Claim 1 which is similar to claims 8 and 15 contains the allowable subject matter similar to that of the parent application;

“identifying user-related data of the user and real-time factors, wherein the user-related data comprises a number of clicks by the user on an element in the page over time, wherein said identifying comprises collecting, over-time, the user-related data and data pertaining to the real-time factors;
analyzing the user-related data and the data pertaining to the real-time factors collected over time, in order to determine correlations between the number of the clicks of the user, the real-time factors, and template parameters;”



The most relevant art of record is US Patent Publication 20010014868 to Herz and US Patent Publication 20060026067 to Nicholas. On further search US Patent Publication 20080201643 to Nagaitis was identified.
An IP.com search in the prior office action yielded the following Non patent documents.
Framework for Automatic Online Personalization” Jan 2006 IEEE
Managing Web sites for profitability: balancing content and advertising EEE 2002
Applicant invention overcomes both the art of record and is directed to an improvement in the technology of computer display article presentation. In this case, the articles themselves are presented differently based on the users interaction rather than generally known concept of modifying the advertisement itself.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698